Exhibit 10.3

AMENDMENT TO EMPLOYMENT AGREEMENT

 

 

This AMENDMENT TO EMPLOYMENT AGREEMENT is entered into as of March 22, 2017 by
and between SEABOARD OVERSEAS AND TRADING GROUP, a division of SEABOARD
CORPORATION, a Delaware corporation (together with any Successor thereto, the
“Company”), and David M. Dannov (“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and Executive are parties to a certain Employment Agreement
dated December 21, 2012 (the “Original Agreement”), pursuant to which the
Company employs Executive on the terms and conditions set forth therein; and

 

WHEREAS, the Company and Executive desire to amend the Original Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and for other good and valuable consideration, the
Company and Executive hereby agree as follows:

 

1. Amendment of Section 4.  Section 4 of the Employment Agreement is amended to
delete the following sentence:

 

Executive’s Annual Bonus shall not be less than four hundred thousand dollars
($400,000) for any calendar year during the Employment Period. 

 

2. Amendment of Subsection (i) of Section 8(f).  Subsection (i) of Section 8(f)
is amended and restated to read as follows:

 

(i)In the event of a termination of Executive’s employment by the Company
Without Cause or by Executive’s resignation from employment for Good Reason
during the Employment Period, the Company shall pay to Executive (or, following
his death, to Executive’s estate), (x) his Base Salary through the Date of
Termination, to the extent not previously paid, which amount shall be paid
within thirty (30) days of the Date of Termination; (y) the pro‑rata amount of
the Annual Bonus, as determined pursuant to the Seaboard Incentive Compensation
Plan, which is accrued through the Date of Termination, which amount shall be
paid on or before March 15 of the next year following the Date of Termination;
and (z) reimbursement for any unreimbursed business expenses incurred by
Executive prior to the Date of Termination that are subject to reimbursement
pursuant to the terms hereof, and payment for paid time off accrued as of the
Date of Termination but unused, which amounts shall be paid within thirty (30)
days of the Date of Termination (such amounts under clauses (x), (y) and (z),
collectively the “Accrued Obligations”).  In addition, in the event of any such
termination of Executive’s employment, if Executive executes and delivers to the
Company a Release and Discharge of All Claims substantially in the form attached
hereto (“Release”)



--------------------------------------------------------------------------------

 



within thirty (30) days after the Date of Termination, Executive shall be
entitled to the following payments and benefits (provided, however, in the event
of Executive’s death following the Date of Termination but prior to delivery of
the executed Release, the following payments shall be paid to Executive’s
estate, notwithstanding that the Release has not been executed):

 

Sub-subsections (A), (C), (D), (E) and (F) shall not be affected by the
amendment of Subsection (f) of Section 8.  Sub-subsection (B) of Subsection (f)
below is being amended as set forth in Section ‎3 below.

 

3. Amendment of Sub-Subsection (B) of Section 8(f)(i).  Sub-Subsection (B) of
Section 8(f)(i) is amended and restated to read as follows:

 

(B) A severance payment equal to $700,000 times the number or years or partial
years comprising the Severance Period, which amount shall be paid to Executive
on the one year anniversary date of the Date of Termination.

 

4. Amendment of Subsection (ii) of Section 8(f).  Subsection (ii) of
Section 8(f) is amended and restated to read as follows:

 

(ii)If Executive’s employment shall terminate upon his death or due to
Executive’s Disability or Executive shall resign from his employment without
Good Reason, in any such case during the Employment Period, the Company shall
pay to Executive (or, in the event of Executive’s death, to his estate) the
Accrued Obligations within thirty (30) days following the Date of Termination
with respect to the amount described in clauses (x) and (z), and on or before
March 15 of the next year following the Date of Termination with respect to the
amount described in clause (y).  If the Company shall terminate Executive’s
employment for Cause, the Company shall pay Executive the termination benefits,
as provided in clauses (x) and (z) of Section 8(f)(i).

 

5. Agreement Continues in Effect.  Except as amended by this Amendment, the
Employment Agreement shall continue in full force and effect, in accordance with
the terms thereof.

 

6. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of Kansas, without reference to principles
of conflicts of laws.

 

IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representatives, and Executive has hereunto set his hand, in each
case effective as of the date first above written.

 

(SIGNATURES ON NEXT PAGE)

 

 

 

 

 

 



2

 

--------------------------------------------------------------------------------

 



 

 

 

 

SEABOARD OVERSEAS AND TRADING

 

 

GROUP, a division of Seaboard Corporation

 

 

 

 

 

 

 

 

By: /s/ Steven J. Bresky

 

 

Steven J. Bresky

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

Executive:

 

 

 

 

 

 

 

 

 

 

 

By: /s/ David M. Dannov

 

 

David M. Dannov

 

 

3

 

--------------------------------------------------------------------------------